Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 10-11) in the reply filed on 1/13/2022 is acknowledged. The traversal is based on the grounds that a search burden does not exist between the indicated groups. This is not deemed to be persuasive because the restriction requirement set forth was based on a unity of invention analysis for a national stage application. The unity of invention requirement is separate from the “independent and distinct” analysis which does not consider search burden in its analysis (See MPEP 1893.03(d)).
The restriction requirement is now made FINAL, with Claims 12-18 being withdrawn from further consideration and/or examination.
Claim Objections
Claim 10 is objected to because of the following informalities:  In Line 4, the recitation of, “bottom disk” should recite, “the bottom disk” to improve clarity.
Claim 11 is objected to because of the following informalities:  In Line 1, the recitation of, “it” should recite, “the diagonal fan wheel” to improve clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lörcher et al. (US 10,550,854 B2) hereinafter referred to as Lörcher.

    PNG
    media_image1.png
    527
    421
    media_image1.png
    Greyscale

Regarding Claim 10, Lörcher discloses a diagonal fan wheel (figure 1 also reproduced above) comprising:
a cover disk (1, figure 1) and a bottom disk (7, figure 1);
multiple three-dimensionally curved blades (see 6, figure 1 and Col 1 Lines 55-56) are disposed or extend between the cover disk and bottom disk (see figure 7);
the curved blades are connected to the bottom disk and the cover disk in a materially bonded manner (see blades connected to bottom disk and cover disk via injection molding, Col 1 Lines 54-58 i.e. materially bonded).
Regarding Claim 11, Lörcher discloses that, it is designed both integrally and in one part (see impeller wheel formed in one piece, Col 1, Lines 54-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 10,724,539 B2 relates to a diagonal fan wheel (see figure 1a)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745